              Case 2:18-cv-00181-JLR Document 43 Filed 12/01/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         IBEW PACIFIC COAST PENSION                    CASE NO. C18-0181JLR
           FUND,
11                                                       ORDER
                                Plaintiff,
12                v.

13
           HARRIS ELECTRIC, INC., et al.
14
                                Defendants.
15
           The court is in receipt of Plaintiff IBEW Pacific Coast Pension Fund’s (“IBEW”)
16
     motion for entry of default judgment against Defendant Harris Electric, Inc. (Dkt. # 39);
17
     Defendant Mackay Communications, Inc.’s (“Mackay”) notice of intent to file a response
18
     in opposition to IBEW’s motion for entry of default judgment (Dkt. # 40); IBEW’s
19
     response to Mackay’s notice of intent (Dkt. # 41), in which it argues that Mackay should
20
     not be allowed to respond to IBEW’s motion; and Mackay’s response in opposition to
21
     IBEW’s motion for entry of default judgment (Dkt. # 42).
22


     ORDER - 1
             Case 2:18-cv-00181-JLR Document 43 Filed 12/01/20 Page 2 of 2




 1         Having considered the briefing filed by the parties, the court will consider

 2   Mackay’s opposition to IBEW’s motion for default judgment. The court ORDERS

 3   IBEW to file a reply to Mackay’s response in opposition to IBEW’s motion for entry of

 4   default judgment (Dkt. # 42) by no later than Monday, December 7, 2020. The Clerk is

 5   DIRECTED to re-note IBEW’s motion for entry of default judgment (Dkt. # 39) to

 6   Monday, December 7, 2020.

 7         Dated this 1st day of December, 2020.

 8

 9                                                   A
                                                     JAMES L. ROBART
10
                                                     United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
